Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “…wherein the electrolyte is used for the negative electrode…”. It is unclear as to how the electrolyte is being used for the negative 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN 102231445 (hereafter CN ‘445). 
Claim 1:	CN ‘445 discloses an electrolyte for a lithium ion battery, the electrolyte comprising an additive containing Ca(BH4)2 (CN ‘445 discloses adding an additive of metal borohydride, the general formula of the metal borohydride is MBHy, wherein M is one of the metal elements of the first main group (i.e. Li, Na, K, Rb, Cs) or the second main group (i.e. Be, Mg, Ca, Sr, Ba, Ra), a lithium salt (lithium iodide, LiI), and a non-aqueous organic solvent (e.g. carbonates or ethers). See entire document.
Claim 4:	CN ‘445 discloses that the Ca(BH4)2 is contained in an amount of 0.5 to 5% based on the total weight of the electrolyte (0.001% - 0.3%).
Claim 6:	CN ‘445 discloses that the non-aqueous organic solvent comprises EC and DMC.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 2, 5 , 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102231445 (hereafter CN ‘445) as applied to claim 1 above, and further in view of EP 2538484 (hereafter EP ‘484).
CN ‘445 is as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	For the purposes of examination, the claim has been interpreted to mean that the electrolyte is for a lithium ion battery including a negative electrode, wherein the negative electrode includes a carbon-based active material. 
CN ‘445 discloses that the electrolyte is for a lithium ion battery (a lithium battery) including a negative electrode but does not disclose that the negative electrode includes a carbon-based active material.
EP ‘484 discloses a negative electrode for a lithium ion battery, wherein the negative electrode includes a carbon-based active material (e.g. a soft carbon) (Fig. 1; paragraphs [0001]-[0002] and [0038]-[0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode of CN ‘445 by incorporating the negative electrode of EP ‘484.

Claim 5:	CN ‘445 does not disclose that the lithium salt comprises LiPF6.
EP ‘484 discloses that the lithium salt comprises LiPF6…LiI, or combinations thereof (paragraph [0063]-[0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium salt of CN ‘445 by incorporating the lithium salt of EP ‘484.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium salt in a concentration that would have exhibited electrolyte performance and enhanced lithium ion mobility due to optimal ion conductivity and viscosity (paragraph [0065]).
Claim 7: 	CN ‘445 discloses a lithium ion comprising an electrolyte as set forth above in claim 1 but does not disclose a lithium ion battery comprising: a positive electrode; a negative electrode disposed to face the positive electrode; and an electrolyte injected between the positive electrode and the negative electrode.
EP ‘484 in Figure 1 discloses a lithium ion battery comprising: 
a positive electrode (5) (paragraphs [0047]-[0055]); 
a negative electrode (6) (disposed to face the positive electrode (5); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium ion battery of CN ‘445 in light of the teaching of EP ‘484
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable lithium battery including a low-crystalline carbon-based material as a negative electrode active material that would have improved reversible capacity (paragraph [00376]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode of CN ‘445 by incorporating the negative electrode of EP ‘484.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable lithium battery including a low-crystalline carbon-based material as a negative electrode active material that would have improved reversible capacity (paragraph [00376]). 
Claim 9:	The rejection of claim 9 is as set forth above in claims 1 and 7 wherein given that the lithium ion battery and the composition of the electrolyte of the CN ‘445 combination is similar to that instantly claimed, the lithium ion battery of the CN ‘445 combination renders obvious that  during charging and discharging of the lithium ion battery, an SEI film formed on the surface of the negative electrode allows .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102231445 (hereafter CN ‘445) as applied to claim 1 above, and further in view of  EP 2538484 (hereafter EP ‘484) as applied to claim 2 above, and further in view of EP 3054509 (hereafter EP ‘509).
CN ‘445 and EP ‘484 are as applied, argued and disclosed above, and incorporated herein.
Claim 3:	The CN ‘445 combination discloses that the carbon-based material is soft carbon but does not disclose that the carbon-based material is graphite.
EP ‘509 discloses “Examples of the carbon-based materials used as the negative electrode active material of the secondary lithium battery include crystalline carbon such as natural graphite and artificial graphite and amorphous carbon such as soft carbon and hard carbon (paragraph [0008]). However, recognizing the disadvantages that these carbons present (paragraphs [0009]-[0011]), EP ‘509 confirmed through studies that the secondary lithium battery using secondary graphite as a negative electrode active material exhibited superior high rate charging and discharging capability, cycle characteristics (paragraph [0012]). See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide a secondary lithium battery comprising the negative electrode that would have exhibited excellent high rate charging and discharging capability, cycle characateristics and swelling characteristic (paragraphs [0015]-[0017]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102231445 (hereafter CN ‘445) as applied to claim 1 above, and further in view of EP 3054509 (hereafter EP ‘509).
CN ‘445 is as applied, argued and disclosed above, and incorporated herein.
Claim 3:	 CN ‘445 does not disclose that the negative electrode comprises graphite, and the positive electrode comprises a lithium oxide.
EP ‘509 discloses “Examples of the carbon-based materials used as the negative electrode active material of the secondary lithium battery include crystalline carbon such as natural graphite and artificial graphite and amorphous carbon such as soft carbon and hard carbon (paragraph [0008]). However, recognizing the disadvantages that these carbons present (paragraphs [0009]-[0011]), EP ‘509 confirmed through studies that the secondary lithium battery using secondary graphite 
EP ‘509 further discloses that the positive electrode comprises a lithium oxide (paragraph [0078]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the carbon-based material of the CN ‘445 combination (soft carbon) with the carbon-based material of EP ‘509 (graphite) and incorporated the lithium oxide of EP ‘509.
One having ordinary skill in the art would have been motivated to make the modification to provide a secondary lithium battery comprising the negative electrode that would have exhibited excellent high rate charging and discharging capability, cycle characteristics and swelling characteristic (paragraphs [0015]-[0017]).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729